266 U.S. 547 (1925)
TOD, COMMISSIONER OF IMMIGRATION,
v.
WALDMAN ET AL.
No. 95.
Supreme Court of United States.
Decided January 12, 1925.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Petition for rehearing.
Mr. Max J. Kohler, on the petition for rehearing.
*548 MR. CHIEF JUSTICE TAFT delivered the opinion of the Court.
By opinion handed down November 17, 1924, ante, 113, this Court sustained the contention of the Commissioner of Immigration that the respondents should not have been discharged under the writ of habeas corpus as directed by the Circuit Court of Appeals, but agreed with that court in its criticism of the action of the immigration authorities in dealing with the respondents here, and made modifications and additions to the order of that court. Counsel for the respondents in a petition for rehearing now ask additional modifications. Of these, the Court deems it proper to grant two.
1st. Nothing in the order of this Court shall prejudice an application on behalf of Zenia Waldman to the discretion of the Secretary of Labor under § 21 of the Immigration Act of February 5, 1917, c. 29, 39 Stat. 874, 891, to accept satisfactory security against her becoming a public charge and on its being furnished to admit her to this country.
2nd. Nothing in the order of this Court shall prejudice an application for release on bail of the respondents pending compliance with the mandate of this Court.